Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 2 (fig. 1).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: It appears that Applicant intended to file a substitute specification.  However, the substitute specification does not appear to have been ever filed (see preliminary amendment dated 1/6/21).  
Appropriate correction is required.
Claim Objections
Claims 1-7 are objected to because of the following informalities:
a.	Claim 1, lines 7-8, “the vicinity” lacks antecedent basis; 
b.	Claim 2, line 2, “each via” should be “each of the at least one via”; and
c.	Claim 4, line 2; and Claim 7, line 2, “metal” should be “a metal”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

b.	Claim 2, lines 2-3, “the at least one connecting pin” lacks antecedence.  Did Applicant intend for “the at least one connecting pin” to have antecedence in at least one of the “at least two pins” of claim 1, line 4?
 c.	Claim 3, line 2 requires “at least one via.”  Should the “at least one via” the antecedence in the “at least one via” of claim 2, line 2, or this an additional “at least one via”?
d.	Claim 4, line 2 requires “a via.”  Should the “via” the antecedence in the “at least one via” of claim 2, line 2, or this an additional “via”?
e.	Claim 5, line 2 requires “via.”  Should the “vias” the antecedence in two or more of the “at least one via” of claim 2, line 2, or are these additional “vias”?
f.	Claim 5, lines 2-3 requires “a plurality of connecting pins.”  Should the “plurality of connecting pins” the antecedence in the “at least two pins” of claim 1, line 4, or this an additional “plurality of connecting pins”?
g.	Claim 5, line 4, “the first dissipation zone” lacks antecedent basis.  Did Applicant intend to have antecedence in “dissipation zone” of line 2?
h.	Claim 5, line 4, “the zone” lacks antecedence basis.  Is this “zone” from “a dissipation zone” of line 2, “a connection zone” of line 2, “the first dissipation zone” of line 5, or another zone?

j.	Claim 7, line 1 requires “a via.”  Should the “via” the antecedence in the “at least one via” of claim 2, line 2, the “at least one via” of claim 3, line 2, or this an additional “via”?

	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Azar (US 5,920,458).
Azar (US 5,920,458) teaches a heat sink device comprising: a body (fig. 6, 26,28), at least one main cold plate (col. 3, ll. 60-61, “conductive compound”) in contact (the “conductive compound” would be in contact with 16 of 10) with the at least one casing (14) of an electronic device (10), the electronic device furthermore being provided with at least two pins (18) for connecting to a printed circuit board (12) and generating heat (col. 3, l. 8) when it is activated, and at least one secondary cold plate (bottom of 42) in contact (see fig. 6) with the printed circuit board in the vicinity (see fig. 6) of the connecting pins.

Claim Rejections - 35 USC § 102 / § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oota (US 9,320,178).
With respect to Claim 1, Oota (US 9,320,178) teaches a heat sink device (fig. 13, 60,71,33,91) comprising: a body (fig. 13, 60; Examiner note: besides claiming “a body” there is no structural relationship of the “body” with any of the other claimed elements), at least one main cold plate (33) in contact (see fig. 13) with the at least one casing (casing of 31) of an electronic device (31, col. 3, l. 59, MOSFET), the electronic device furthermore being provided with at least two pins (32s)  for connecting to a printed circuit board (20) and generating heat (col. 12, l. 17) when it is activated, and at least one secondary cold plate (91) in contact (see fig. 13) with the printed circuit board in the vicinity (see fig. 13) of the connecting pins.
Alternately, Oota fail to specifically disclose at least two pins.  Official Notice is taken that an electronic device provided with at least two pins is well-known in the art.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Oota with the well-known pins for the purpose that the electronic device of Oota requires at least two pins in order to provide power and allow for an output of the electronic device for operation of the MOSFET.

With respect to Claim 3, Oota teaches the secondary cold plate (91) is in direct or indirect contact (fig. 13 shows direct contact) with at least one via (81) (claim 3).
With respect to Claim 5, Oota teaches vias (81) are formed in a dissipation zone (see fig. 13, area of 91 on 20) where adjacent (see fig. 13) to a connection zone (see fig. 13, area of 32 on 20) in which a plurality of connecting pins (32s) of the electronic device are connected to the printed circuit board, the first dissipation zone (see fig. 13, area of 91 on 20) being separate (see fig. 13) from the zone (see fig. 13, area of 33 below 31) facing the casing of the electronic device.  
With respect to Claim 6, Oota further teaches the vias of a dissipation zone form a periodic array (see fig. 13, a one-dimensional array of 81s under 91).
Claim Rejections - 35 USC § 103
Claims 4 and 7 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Oota (US 9,320,178) and Miyamoto (WO 2018/123288, using US 11,172,573 as English translation).
With respect to Claims 4 and 7, Oota discloses the claimed invention including a via (81) can be filled with a material (52, col. 10, l. 9, filled with 52).  Oota fails to 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a.	KR 1998-059759 discloses a heat sink device (fig. 3D) comprising: a body (14), at least one main cold plate (15) in contact with the at least one casing of an electronic device (12), the electronic device furthermore being provided with at least two pins (11s) for connecting to a printed circuit board (17) and generating heat when it is activated, and at least one secondary cold plate (19) in contact with the printed circuit board in the vicinity (see fig. 3D) of the connecting pins. 
b.	US 10,681,801 discloses a heat sink device (figs. 1 and 2) comprising: a body (10), at least one main cold plate (7) in contact with the at least one casing of an electronic device (1), the electronic device furthermore being provided with at least two pins (2,3) for connecting to a printed circuit board (5) and generating heat when it is activated, and at least one secondary cold plate (9) in contact with the printed circuit board in the vicinity (see fig. 3D) of the connecting pins, and at least one via (8).

d.	US 6,657,864 discloses a heat sink device (fig. 1) comprising: a body (50), at least one main cold plate (62) in contact with the at least one casing of an electronic device (20), the electronic device furthermore being provided with at least two pins (interconnects between 20 & 21) for connecting to a printed circuit board (30) and generating heat when it is activated, and at least one secondary cold plate (61) in contact with the printed circuit board in the vicinity (see fig. 1) of the connecting pins, and at least one via (26).
e.	US 10,602,039 discloses a thermal via with filled with a composite material (col. 16, ll. 25-29).
f..	US 5,164,699 discloses a thermal via with filled with a composite material (col. 5, ll. 31-32).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HOFFBERG whose telephone number is (571) 272-2761.  The examiner can normally be reached on Mon - Fri 9 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740.  The fax phone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




RJH  1/20/2022

/ROBERT J HOFFBERG/
Primary Examiner, Art Unit 2835